        Case 6:17-cv-01685-MK        Document 298   Filed 04/27/21   Page 1 of 6




Brenna K. Legaard, OSB #001658
Email: Brenna.Legaard@klgates.com
Elizabeth White, OSB #204729
Email: Elizabeth.White@klgates.com
K&L GATES LLP
One SW Columbia Street, Suite 1900
Portland, OR 97204
Telephone: (503) 228-3200
Facsimile: (503) 248-9085

Katherine L. Allor (pro hac vice)
K&L GATES LLP
70 W. Madison St., Suite 3300
Chicago, IL 60602
Telephone: (312) 372-1121
Fax: (312) 827-8000
katy.allor@klgates.com

Attorneys for Defendant/Counterclaimant,
Avery Dennison Corporation


                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 ADASA INC.,                                   Case No.: 6:17-cv-01685-MK
                  Plaintiff,
                  Counterclaim Defendant,      JOINT STIPULATION REGARDING
                                               TRIAL PROCEDURES

        v.
 AVERY DENNISON CORPORATION,
                  Defendant,
                  Counterclaimant.




PAGE 1 – JOINT STIPULATION REGARDING TRIAL                                   K&L GATES LLP
PROCEDURES                                                              ONE SW COLUMBIA STREET
                                                                               SUITE 1900
                                                                           PORTLAND, OR 97204
                                                                         TELEPHONE: (503) 228-3200
        Case 6:17-cv-01685-MK          Document 298        Filed 04/27/21      Page 2 of 6




       The parties have jointly stipulated that certain procedures be followed for trial, pending

approval by the Court.

I.     PROPOSED TRIAL PROCEDURES

       A.      Identification of Witnesses

       The parties shall provide a list identifying the specific witnesses that they intend to call on

direct, and the order in which they will be called (both live and by deposition), by 7:00 pm the day

before they intend to call those witnesses at trial. The offering party shall provide notice to the

other party of any update or change of the names and order of witnesses to be called (both live and

by deposition) as promptly as possible. Any such update or change shall not be used to identify a

witness in the first instance absent agreement of the parties or good cause.

       B.      Procedures Regarding Testimony to Be Presented by Deposition

       Each party will provide the specific deposition excerpts (which must have been included

in the deposition designations submitted herewith) that it intends to introduce by 7:00 pm the night

before the start of the trial day on which that witness’ testimony will be offered. The other side

must identify any objections and counter-designations to the designated testimony (which must

have been included in the deposition designations submitted herewith) by 9:00 pm. The parties

shall meet and confer as to any objections no later than 10:00 pm on the day the objections are

identified. Any unresolved objections between the parties shall be heard by the Court either before

the jury is brought in for the beginning of the trial day or on a break prior to the use of the

deposition testimony.

       When the witness is called to testify by deposition at trial, the party calling the witness

shall provide the Court with two copies of the transcript of the designations and counter-

designations that will be read or played.



PAGE 2 – JOINT STIPULATION REGARDING TRIAL                                               K&L GATES LLP
PROCEDURES                                                                          ONE SW COLUMBIA STREET
                                                                                           SUITE 1900
                                                                                       PORTLAND, OR 97204
                                                                                     TELEPHONE: (503) 228-3200
         Case 6:17-cv-01685-MK           Document 298        Filed 04/27/21      Page 3 of 6




       For those depositions that have been recorded by video, a party may introduce the

deposition excerpt by video instead of by reading the transcript into the record. If a party opts to

introduce deposition testimony by video, any counter-designations of that same witness’s

deposition testimony must also be introduced by video.

       C.      Trial Exhibits

       At some point before or immediately after the completion of the witness’ testimony, any

party that has used an exhibit with the witness and wishes that exhibit to be admitted into evidence

must formally move the exhibit into evidence, by exhibit number. Any document not offered into

evidence may still be used at trial for the purpose of cross-examination, impeachment, refreshing

recollection, rehabilitation, or other purpose, if otherwise competent for such purposes. Exhibits

to which an objection has been raised may not be published, displayed, or otherwise shown to the

jury until after they have been admitted into evidence, except that exhibits may be shown to the

jury during the parties’ opening statements. Once admitted, counsel may publish exhibits to the

jury without requesting to do so.

       Notwithstanding any objections currently specified on the joint exhibit list (ECF No. 288),

any trial exhibit that is currently listed on the joint exhibit list (ECF No. 288) and that was produced

in discovery by a party that on its face appears to have been authored by an employee, officer, or

agent of the party producing such document in the ordinary course of business and within the scope

of such person’s responsibilities, shall be deemed a true and correct copy of a business record or

other form of document maintained in that party’s files as of the date of the party’s document

collection under Federal Rules of Evidence 803(6) and/or 901 unless the parties have made

previous hearsay objections to such an exhibit in ECF No. 288.




PAGE 3 – JOINT STIPULATION REGARDING TRIAL                                                K&L GATES LLP
PROCEDURES                                                                           ONE SW COLUMBIA STREET
                                                                                            SUITE 1900
                                                                                        PORTLAND, OR 97204
                                                                                      TELEPHONE: (503) 228-3200
         Case 6:17-cv-01685-MK          Document 298        Filed 04/27/21     Page 4 of 6




       A party will provide written notice to the other side of the exhibits to be used in connection

with direct examination of a witness by 7:00 p.m. the day before their intended use. If there are

any continuing objections from the opposing side, they will be provided no later than 9:00 p.m.

the night before their intended use. If objections are provided, the parties will meet and confer no

later than 10:00 pm the same night to resolve the objections. If good faith efforts to resolve the

objections fail, the objecting party shall bring its objections to the Court’s attention prior to the

witness being called to the witness stand. There is no requirement to identify cross-examination

exhibits prior to cross-examination.

       D.      Demonstrative Exhibits

       The parties will exchange demonstratives to be used in opening statements by 7:00 p.m.

the night before opening statements.         The parties will provide any objections to such

demonstratives by 9:00 p.m. that same night.

       A party will provide demonstrative exhibits to be used in connection with direct

examination by 7:00 p.m. the night before their intended use, and objections will be provided no

later than 9:00 p.m. the night before their intended use. If objections are provided, the parties will

meet and confer no later than 10:00 pm the same night to resolve the objections. If any of the

demonstratives change after the deadline, the party intending to use the demonstrative will

promptly notify the opposing party of the change(s).

       The party seeking to use a demonstrative will provide a color representation of the

demonstrative to the other side in PDF form. However, for demonstratives that cannot be provided

in PDF form, such as video or animations, the party seeking to use the demonstrative will provide

it to the other side on a DVD, CD, or other appropriate medium (including by file transfer). For




PAGE 4 – JOINT STIPULATION REGARDING TRIAL                                               K&L GATES LLP
PROCEDURES                                                                          ONE SW COLUMBIA STREET
                                                                                           SUITE 1900
                                                                                       PORTLAND, OR 97204
                                                                                     TELEPHONE: (503) 228-3200
        Case 6:17-cv-01685-MK            Document 298      Filed 04/27/21      Page 5 of 6




irregularly sized physical exhibits, the party seeking to use the demonstrative will provide a color

representation as a PDF of 8.5 x 11 copies of the exhibits.

       This provision does not apply to demonstratives created during testimony or

demonstratives to be used for cross-examination, neither of which need to be provided to the other

side in advance of their use. In addition, blow-ups or highlights of exhibits or parts of exhibits or

testimony are not required to be provided to the other side in advance of their use.

       If good faith efforts to resolve objections to demonstrative exhibits fail, the objecting party

shall bring its objections to the Court’s attention prior to the opening statements or prior to the

associated witness being called to the witness stand. Failure to comply with these procedures,

absent an agreement by the parties and approval by the Court, will result in waiver of the use of a

demonstrative exhibit or waiver of any objections to the demonstrative exhibit.

DATED: April 27, 2021                         Respectfully submitted,

 By: /s/ Alan J. Thayer                       By: /s/ Brenna K. Legaard
 Alan J. Thayer, Jr., OSB No 853,428          Brenna K. Legaard, OSB #001658
 Innovative Law Group                         Email: Brenna.Legaard@klgates.com
 P.O. Box 1268                                Elizabeth White, OSB #204729
 Eugene, Oregon 97440                         Email: Elizabeth.White@klgates.com
 (541) 345-2325                               K&L GATES LLP
 alan@thinkILG.com                            One SW Columbia Street, Suite 1900
                                              Portland, OR 97204
 Jonathan T. Suder (pro hac vice)             Telephone: (503) 228-3200
 Glenn S. Orman (pro hac vice)                Facsimile: (503) 248-9085
 Richard A. Wojcio, Jr. (pro hac vice)
 FRIEDMAN, SUDER & COOKE                      Katherine L. Allor (pro hac vice)
 604 E. Fourth Street, Suite 200              K&L GATES LLP
 Fort Worth, TX 76102                         70 W. Madison St., Suite 3300
 (817) 334-0400                               Chicago, IL 60602
 (817) 334-0401 fax                           Telephone: (312) 372-1121
 jts@fsclaw.com                               Fax: (312) 827-8000
 orman@fsclaw.com                             katy.allor@klgates.com
 wojcio@fsclaw.com
                                              Attorneys for Defendant/Counterclaimant
 Attorneys For Plaintiff                      Avery Dennison Corporation
 Adasa Inc.


PAGE 5 – JOINT STIPULATION REGARDING TRIAL                                               K&L GATES LLP
PROCEDURES                                                                          ONE SW COLUMBIA STREET
                                                                                           SUITE 1900
                                                                                       PORTLAND, OR 97204
                                                                                     TELEPHONE: (503) 228-3200
        Case 6:17-cv-01685-MK        Document 298        Filed 04/27/21   Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of this JOINT STIPULATION

REGARDING TRIAL PROCEDURES to be served upon all counsel of record to this matter on

this 27th day of April, 2021 via the Court’s CM/ECF system.


       Alan J. Thayer, Jr.,
       INNOVATIVE LAW GROUP
       P.O. Box 1268
       Eugene, OR 97440
       alan@thinkilg.com

       Jonathan T. Suder (pr hac vice)
       Glenn S. Orman (pro hac vice)
       Richard A. Wojcio, Jr. (pro hac vice)
       FRIEDMAN, SUDER & COOKE
       604 E. Fourth Street, Suite 200
       Fort Worth, TX 76102
       jts@fsclaw.com
       orman@fsclaw.com
       wojcio@fsclaw.com
              Attorneys for Plaintiff




       DATED this 27th day of April, 2021.


                                               By:   /s/ Brenna K. Legaard
                                               Brenna K. Legaard, OSB #001658




PAGE 6 – JOINT STIPULATION REGARDING TRIAL                                           K&L GATES LLP
PROCEDURES                                                                      ONE SW COLUMBIA STREET
                                                                                       SUITE 1900
                                                                                   PORTLAND, OR 97204
                                                                                 TELEPHONE: (503) 228-3200
